
	

115 SRES 113 ATS: Recognizing and celebrating the 50th anniversary of the Center on Human Development and Disability at the University of Washington in Seattle, Washington.
U.S. Senate
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 113
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2017
			Mrs. Murray (for herself and Ms. Cantwell) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing and celebrating the 50th anniversary of the Center on Human Development and Disability
			 at the University of Washington in Seattle, Washington.
	
 Whereas the Center on Human Development and Disability (referred to in this preamble as CHDD) is one of the largest and most comprehensive interdisciplinary centers in the United States that focuses on improving the lives of individuals with developmental disabilities;
 Whereas, each year, hundreds of University of Washington faculty, staff, and students contribute to the lives of people with developmental disabilities and their families by providing—
 (1)model clinical services; (2)basic and translational research;
 (3)interdisciplinary clinical and research training; and (4)technical assistance and outreach to community practitioners and agencies;
 Whereas CHDD is a recognized University Center for Excellence in Developmental Disabilities, a national network authorized under the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15001 et seq.);
 Whereas, as a member of the network of 67 University Centers for Excellence in Developmental Disabilities located in every State and territory, CHDD provides services to individuals with developmental disabilities and their families in 11 different CHDD-based clinics at the University of Washington;
 Whereas CHDD scientists and clinicians conduct research to generate knowledge and disseminate information to improve the lives of individuals with developmental disabilities through the Eunice Kennedy Shriver Intellectual and Developmental Disabilities Research Center;
 Whereas CHDD dynamically prepares graduate students and community professionals in health, education, behavioral, and other related fields to develop greater knowledge and skills to meet the unique needs of individuals with developmental disabilities and their families;
 Whereas CHDD partners with premier national and State disability organizations and resources, such as the Washington State Developmental Disabilities Council and Disability Rights Washington, to improve the lives of individuals with developmental disabilities and their families; and
 Whereas CHDD promotes the quality of life of individuals with developmental disabilities by improving—
 (1)community access, support, and inclusion in education, housing options, continuing education opportunities, employment, quality health care, and wellness programs; and
 (2)opportunities to build and grow friendships: Now, therefore, be it   That the Senate—
 (1)recognizes and celebrates the history and contributions of the Center on Human Development and Disability at the University of Washington in Seattle, Washington; and
 (2)commends the Center on Human Development and Disability for— (A)creating more welcoming and supportive communities; and
 (B)improving the lives of individuals with disabilities and their families.  